DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 06/03/2021 have been entered. The amendments to the specification overcome the objection set forth in the previous office action mailed on 03/01/2021. The amendments to the claims overcome the claim objections and rejections under 35 USC 112(b) set forth in the previous office action, except for an objection to claim 49 which is repeated below. Further issues under 35 USC 112(b) are raised below. Attempt was made to correct said issues via examiner’s amendment, however no power of attorney was filed and therefore authorization could not be given.
Claim Objections
Claim 49 is objected to because of the following informalities:  In line 9-10, “configure to secured” should be changed to “configured to secure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,24,26 and 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the at least a portion of the hub insert element”.
Claim 49 recites in line 4, “a distal portion of the tubular member”. It is unclear if this “a distal portion of the tubular member” is referring to the same limitation as set forth previously in the claim or a different distal portion of the tubular member. Examiner suggests amending to “the distal portion of the tubular member”.
Claim 50 recites “the pull wire assembly” in line 2. There is insufficient antecedent basis for this limitation in the claims. As best understood by examiner, the pull wire assembly should read “the pull wire” in order to remain consistent with terminology previously used in claim 49.
Claim 53 recites, “a proximal portion of the delivery frame element” in line 3. There is insufficient antecedent basis for this limitation in the claims. As best understood by examiner, the delivery frame element should read “the tubular member” in order to remain consistent with terminology previously used in claim 49.
Allowable Subject Matter
Claims 1 and 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons the indication of allowable subject matter: Regarding claim 1, the prior art of record fails to teach or render obvious an endovascular prosthesis delivery device comprising a hub insert element movable relative to a delivery frame element to release a prosthesis from a pull wire, further comprising a first retention element configured to secure the hub insert element with respect to the delivery frame element during delivery of the prosthesis and be breakable to allow for relative movement of the hub insert element and delivery frame element, in Regarding claim 49, the prior art of record fails to teach or render obvious an endovascular prosthesis delivery device comprising a hub insert element movable relative to a tubular member to release a prosthesis from a pull wire, further comprising a first retention element configured to secure the hub insert element with respect to the tubular member during delivery of the prosthesis and be breakable to allow for relative movement of the hub insert element and tubular member, in combination with the remaining limitations of the claim. The closest prior art Ricci (CA 2432028) teaches a endovascular prosthesis delivery device having a tubular member (110/130) comprising a first lumen (120) configured to receive a guidewire (135) and a second lumen (145) configured to receive a pull wire (150), a hub insert element (125), and a pull wire (150) as claimed, wherein the pull wire is disposed in the second lumen (145) for attachment to a prosthesis and movable to release the prosthesis. Vonderwalde (US 2011/0190867) teaches a retention element (70a, 70b) disposed exteriorly to a prosthesis delivery device (66, FIGs 12a-12c) to secure a prosthesis (Stent mounted on balloon 68, paragraph [0115]) and breakable to release said prosthesis (Paragraphs [0110-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771